Citation Nr: 1631858	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss prior to June 27, 2011.

3.  Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss after June 27, 2011.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1944 to December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and November 2011 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  A June 2012 rating decision granted an increased 20 percent rating for bilateral hearing loss effective from June 27, 2011.  The case was remanded to schedule the Veteran for a Board hearing in September 2014.  

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, was not manifest during active service nor was a psychosis manifest within a year of discharge; and, the preponderance of the evidence fails to establish that a present disability developed as a result of service.

2.  The Veteran's service-connected bilateral sensorineural hearing loss prior to June 11, 2010, was manifested by no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear; and, there was no evidence of an exceptional pattern of hearing loss.

3.  Persuasive evidence demonstrates that on June 11, 2010, the Veteran's service-connected bilateral sensorineural hearing loss increased in severity and that since then is manifested by no worse than Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear; and, there is no evidence of an exceptional pattern of hearing loss.

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent for bilateral sensorineural hearing loss prior to June 11, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).

3.  The criteria for an increased 20 percent rating  for bilateral sensorineural hearing loss for the period from June 11, 2010, to June 27, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).

4.  The criteria for rating in excess of 20 percent rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See October 2009 and February 2011 VCAA correspondence and April 2015 Travel Board Hearing transcript.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Although in a June 2010 statement the Veteran reported that a private medical care provider had informed him he had nerve damage in his ears, no additional information as to this matter was provided.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).    

In a statement date in June 2016, the Veteran argued that that an April 2016 VA audiology examination was inadequate due to a technical problem.  The Board finds, however, that the audiology examination findings are consistent with prior examinations and were certified as valid by the audiologist.  The Veteran's belief that the findings may not represent his hearing acuity are insufficient to warrant further action.

The Veteran also stated that the May 2016 VA PTSD examiner improperly dismissed evidence favorable to his claim.   The Board does not agree.  There is no competent evidence indicating that his claimed avoidance of Japanese food and culture as reported in June 2016 warrant a diagnosis of PTSD.  This matter is not shown to have been considered nor reported in any prior medical record.  In correspondence dated in June 2016 the Veteran's attorney noted that the May 2016 VA PTSD examiner "seemed" to have graduated from a "mail order university," but also provided a copy of a document demonstrating that the examiner had been granted licensure to practice psychology.  The Board finds, including as based upon the evidence that she has been granted licensure, no merit to the implied claim that the May 2016 PTSD examination was inadequate because of the examiner's educational background.  The Veteran's claim that the PTSD examiner improperly dismissed evidence favorable to his claim is more appropriately addressed below in this decision upon evaluation of the probative weight of the evidence on the merits.  

In his June 2016 statement the Veteran also asserted that the May 2016 PTSD examiner had relied on an "alleged" score of "28" on the self-testing PCL 5 as proof that he did not have PTSD, but that VA's own guidelines stated that the "33" threshold for this test was not solid and suggested that the "gold standard" Clinician-Administered PTSD Scale (CAPS-5) be used to test the "provisional" findings of the PCL 5 test.  A VA internet address was provided which currently includes the statement that:  "The gold standard for diagnosing PTSD is a structured clinical interview such as the Clinician-Administered PTSD Scale (CAPS-5).  When necessary, the PCL-5 can be scored to provide a provisional PTSD diagnosis."  

Although the provided VA guidance indicates that the gold standard for diagnosing PTSD is a structured clinical interview "such as" the CAPS-5, there is no indication that the CAPS-5 is required for an adequate diagnosis of PTSD nor that any such testing was required for a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM).  The May 2016 VA examiner's PTSD opinion is shown to have been based upon many factors, including an interview, testing, and a thorough and comprehensive review of the record based upon the criteria under DSM.  The assertion concerning the opinion that a diagnosis of PTSD is not warranted had somehow relied inadequately on the PCL-5 score is without merit.  The available medical evidence in this case is found to be sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition to the foregoing, VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Diagnoses of mental disorders must conform to the Diagnostic and Statistical Manual of Mental Disorders and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2015).

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Psychoses are qualifying chronic diseases, but PTSD, adjustment disorders, anxiety disorders, and depressive disorders are not.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The pertinent evidence of record in this case reveals no complaint, diagnosis, or treatment for an acquired psychiatric disorder during active service.  The Veteran's discharge examination revealed a normal psychiatric evaluation.  Service records show he served in the Pacific theater of operations from April 1945 to September 1946 as a heavy mortar crewman.  He received awards and medals including the Combat Infantryman's Badge.

In statements and testimony in support of his claims the Veteran reported that he had a present psychiatric disorder, including depression, as a result of his experiences during active service.  He stated that he believed he had struggled with depression after service and that he had increasingly intrusive thoughts about events in service.  He submitted pharmacy records showing that he had been prescribed antidepressant medication (Mirtazapine).  

VA examination in March 2011 found that the criteria to support a diagnosis of PTSD or any other mental disorder had not been demonstrated.  It was noted that the Veteran indicated that his combat experience made him appreciate life and that he reported he had intrusive recollections of his combat experience more days than not that may create feelings of sadness.  He reported that he dreamed about his combat experience almost every night and that they were sometimes so severe that they would awaken him.  He reported no significant subjective anxiety and denied excessive startle, symptoms of hypervigilance, irritability, or difficulty with attention and concentration.  He indicated that he was able to fall asleep easily and that he generally slept quite well.  He stated he was avoidant of speaking of his combat experience and avoided reminders of his combat experience, such as fireworks.  

The examiner stated there was no evidence of numbing of general responsiveness, that he was very interested in activities and attempted to remain active, and that he was interested and motivated socially.  It was noted he was cooperative throughout the examination and that his behavior was uniformly appropriate.  He was fully oriented and was casually dressed and well-groomed.  His speech was unremarkable.  His verbalizations were coherent.  He used hearing aids, bilaterally, but sufficient communication was established so that the interview went well.  There was no overt psychosis.  There were no delusions or hallucinations and no episodes of panic.  No obsessions or compulsions were identified.  His mood during the interview was good.  He indicated that, generally, he was a positive person.  His affect was within normal limits, but he was tearful when he discussed injured servicemen and other stressors he faced during World War II.  He denied suicidal or homicidal ideation.  His judgment and insight at the time of interview were adequate.  His intellectual functions were grossly intact.  The examiner found that his reported stressors during military service related to combat were sufficient to create PTSD and that he met the DSM criteria A and B for a diagnosis of PTSD, but that he did not met criteria C or D as there was no evidence of numbing of general responsiveness or hyperarousal.  It was further noted that he had never sought mental health treatment and was functioning well socially and in occupational endeavors, such as volunteer work and home maintenance.

In a November 2012 statement the Veteran asserted, in essence, that his VA PTSD examination had been inadequate.  He stated that no cognitive or other testing had been completed.  He also reported that he experienced a sleep impairment that involved intrusive thoughts of his experiences during active duty and often awoke feeling depressed.  He stated, additionally, that he had intrusive thoughts during waking hours.  He reported that he forgot names and otherwise suffered from symptoms he believed to be related to PTSD.

VA treatment records dated in November 2012 noted the Veteran complained of depressed mood on occasion and flashbacks of service.  There was no suicidal or homicidal ideation.  A depression screen at that time was negative.  Records dated in November 2013 included negative PTSD and depression screens and a November 2014 depression screen was also negative.

A January 2015 VA treatment report included diagnoses and problems including nightmares and an adjustment disorder with depressed mood.  The Veteran indicated that he was unsure whether he needed therapy services at that time.  He stated he had lately noticed having nightmares quite often and the examiner noted that he was very emotional (tearful) when discussing his experiences while in combat.  He indicated that his family had expressed concern and that while working with his service organization he had noticed others discussing symptoms of PTSD that he believed he may also be experiencing.  

On mental status examination, the Veteran revealed he was alert and oriented times three.  His mood was euthymic and his affect congruent.  He had good eye contact and his voice was normal to rate, rhythm, and volume.  His hygiene and grooming were good.  His thought process was linear and his thought content was appropriate to topic with no evidence of psychosis.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative and his memory and cognition appeared to be intact.  The examiner found that the Veteran appeared to have sadness when discussing the loss of some of his friends in combat and that he indicated that he often had nightmares associated with his combat experiences.  It was noted that he appeared to feel that when his claim was denied his experiences were not validated.  He also appeared to have had a recent increase in his thoughts about his combat experiences.

In reports dated in January 2015 a VA psychiatrist, M.D., noted that the Veteran had good grooming and hygiene.  He was pleasant and tried to be cooperative, but had much tangentiality and circumstantiality, especially at first while he was anxious in the new situation.  He was alert and oriented in all spheres.  He had good eye contact.  He had hearing difficulties, but his voice was not overly loud.  Rate of speech and vocal inflections were appropriate.  His affect was congruent.  There was no evidence of psychotic symptoms or history.  Judgment and insight were good.  Cognition and memory (especially very remote memory all too well) were intact.  Suicidal and homicidal ideation were denied.  Diagnoses of depression NEC (not elsewhere classified); insomnia with PTSD-type nightmares; and rule out delayed PTSD were provided.  A referral for a second PTSD opinion and psychological testing noted the Veteran was intent on getting service connection for PTSD, but that Dr. M.D. was not sure he met the full criteria.  A subsequent note addressed to Dr. M.D. reported that psychological testing could not be conducted and would have to be done through the compensation and pension process.  

A February 2015 social worker's note included a diagnosis of adjustment disorder with depression.  It was noted that the Veteran stated that he was very close to his family and that his veterans service organization had been very supportive.  He reported that he was in charge of the funeral and honor guards.  

A March 2015 report from Dr. M.D. noted the Veteran stated he was sleeping somewhat better with fewer nightmares.  A mental status evaluation revealed he was alert and oriented time three.  His mood was euthymic, and he appeared less anxious with less fidgeting.  His affect was congruent/brighter.  He had good eye contact and his voice was normal in rate, rhythm, and volume.  Hygiene and grooming were good.  His thought process was linear, with absolutely no tangentiality or circumstantiality (unlike at his first visit nine weeks earlier).  His thought content was appropriate to topic with no psychosis evidenced.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative.  His memory and cognition appeared to be intact.  It was noted he seemed to hear/understand better on that day and it was suspected that he was concentrating better due to decreased anxiety.  His insight and judgment were good.

A July 2015 report from Dr. M.D. noted the Veteran had no complaints except some occasional daytime flashbacks.  He reported he was sleeping great, the best he had in years with virtually no nightmares, since he began taking Mirtazapine nightly.  He reported he had been very active doing color guard/salutes at funerals and was the organizer of each color guard.  Mental status examination revealed he was alert and oriented times three.  His mood was euthymic and his affect was congruent.  He had good eye contact and his voice was normal in rate, rhythm, and volume.  Hygiene and grooming were good.  His thought process was linear.  His thought content was appropriate to topic with no psychosis evidenced.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative.  His memory and cognition appeared to be intact.  It was noted that again there was absolutely no tangentiality or circumstantiality (unlike when he was first seen in January).  He appeared to be not at all anxious anymore and repeated himself little if at all.

In a December 2015 report Dr. M.D. provided diagnoses including depression NEC, insomnia with PTSD-type nightmares, and delayed PTSD.  It was noted that the Veteran remained very concerned about how in recent years he had been increasingly afflicted with flashbacks and nightmares that he believed should be recognized by VA.  Mental status examination revealed he was alert and oriented times three.  His mood was euthymic and his affect was congruent.  He had good eye contact and his voice was normal in rate, rhythm, and volume.  Hygiene and grooming were good.  His thought process was linear.  His thought content was appropriate to topic with no psychosis evidenced.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative.  His memory and cognition appeared to be intact.  It was again noted that there was absolutely no tangentiality or circumstantiality and that he appeared to be not at all anxious anymore.

In a May 2016 treatment report Dr. M.D. provided diagnoses including depression NEC, insomnia with PTSD-type nightmares, and delayed PTSD.  Mental status examination revealed he was alert and oriented times three.  His mood was euthymic and his affect was congruent.  He had good eye contact and his voice was normal in rate, rhythm, and volume.  Hygiene and grooming were good.  His thought process was linear.  His thought content was appropriate to topic with no psychosis evidenced.  There was no suicidal or homicidal ideation.  His behavior was organized and cooperative.  His memory and cognition appeared to be intact.  It was noted that there was absolutely no tangentiality or circumstantiality, but that he appeared to have become more anxious again and was repeating himself more again.  His insight and judgment were only fair.  It was further noted that the Veteran was not interested in group therapy and that he stated he did not really want to talk to a therapist about any of this, but yet he foisted the horrific stories upon other veterans and civilians alike and in the process upset himself more.  A subsequent note addressed to Dr. M.D. stated that it did not appear the Veteran was interested in therapy services, but that if he changed his mind a consult request for therapy services should be provided.

VA PTSD examination in May 2016 found the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD, or any other mental disorder.  The examiner noted the record had been reviewed, including clinical records, and provided a summary of the pertinent VA reports.  It was noted that the Veteran reported subjective complaints including distressing dreams that he estimated began 20 years earlier.  He stated he currently had nightmares once or twice per week.  He stated he wakes from them, but can return to sleep though sometimes it was hard to get back to sleep.  He stated he typically slept through the night without interruption unless he had a bad dream.  He denied any problems with his appetite.  He reported that during the day he experienced a lot of sadness related to the loss of some of his friends from the war.  Regarding his mood, he stated, "I don't know, I think I'm alright."  He denied symptoms of depression, such as loss of interest or pleasure in doing things or feeling down or hopeless.  He also denied significant symptoms of anxiety, but indicated occasional nervousness or worrying and feeling occasionally irritated.  He stated he was proud to do military funerals and denied any avoidance of places or people.  His spouse stated that he was a very sentimental person and got very emotional and that this was occurring more frequently.  

The examiner, identified in the record as a licensed psychologist, noted the Veteran was well-dressed and groomed.  He wore hearing aids and required some questions be repeated.  He did not speak in an overly loud voice.  He made good eye contact and his attention was appropriate.  His language was intact.  His mood appeared euthymic and his affect was variable.  Throughout the interview, he ranged from smiling and laughing appropriately to becoming quite tearful when recalling the loss of some of his friends who died in the recent past and in wondering if any were still alive.  He was tearful in discussing his pride in serving the military and in the accomplishments of his family members (i.e., grandson in the ROTC).  No perceptual disturbances were noted or reported.  His thought processes were linear and coherent.  His memory appeared grossly intact, although it was noted that after a short break he re-told a few of his stories already discussed and did not appear to recognize that he had already done so.  There was no suicidal or homicidal ideation.  His insight appeared to be fair and his judgment appeared to be intact.

The examiner noted screening measures were administered related to depression, anxiety, sleep, and PTSD symptoms.  On the "PHQ-9" he scored 5, suggesting a mild level of depression.  On the "GAD-7" he scored 4, suggesting minimal anxiety.  On the "ISI" he scored 4, suggesting no clinical insomnia.  On the "PCL-5" he scored 28, which was below the cutoff for PTSD, indicating no diagnosis.  It was noted that the reason for referral was an examination for direct service connection to determine whether "it is at least as likely as not that the veteran has, or at any time during the appeal period had, an acquired psychiatric disorder, including PTSD, adjustment disorder, or depression, as a result of active service."  The examiner found the that the Veteran's combat service had been verified, but that based on a review of his records, clinical interview, and objective screening assessments conducted as part of the examination, it was less likely that he had an acquired psychiatric disorder, including PTSD, adjustment disorder, or depression as a result of active service.  

It was also noted that the results of the current examination were consistent with the results of the March 2011 VA examination that concluded the Veteran did not meet the criteria for a diagnosis of PTSD or a diagnosis of a depressive or anxiety disorder.  The examiner noted the Veteran's combat stressors were sufficient to meet criterion A of a PTSD diagnosis, including seeing dead bodies and "laying down fire on the enemy."  He also met criterion B in that he experienced recurrent and distressing dreams in which the content was related to the stressful events.  However, he did not meet criterion C, the persistent avoidance of stimuli associated with the traumatic events.  Rather, it was noted that the Veteran and spouse both reported that he talked frequently about his time in the Philippines, to the point that she has reportedly had to pull him away from others.  He also reported a lot of pride in his military service and indicated enjoyment in talking about his war stories.  It was further noted that he did not meet criterion D, negative alterations in cognitions and mood associated with the trauma events.  While he reported periods of sadness related to thoughts about the loss of his friends, he did not meet the criteria for persistent depression.  Additionally, rather than being isolated, having negative beliefs about others, or diminished interests, he appeared to continue to be socially engaged in many enjoyable activities and to have frequent social activities that bring him joy and contentment.  He did not appear to meet criterion E, marked alterations in arousal and reactivity related to the traumatic event.  While sleep disturbance is listed as a symptom, his reported nightmares were already captured in criterion B and could not be identified again as an example of criterion E.  He did not report hypervigilance or an exaggerated startle response. 

It was further noted that a diagnosis of PTSD must cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  At that time, based on the evidence reviewed and gathered, the Veteran did not demonstrate any impairment in his functioning.  Rather, he reported generally good mood functioning with only occasional sadness, satisfying social engagements, appropriate and enjoyable relationships with his family and friends, and continued competence in his ability to care for himself.  

In addition to a lack of diagnosis related to PTSD, the examiner found the Veteran did not meet the criteria for an adjustment disorder or depression based on the information gathered to include the screening measures of record.  His reported periods of sadness when thinking back on the war and the friends he has lost are not pathological or indicative of a mental disorder, rather, they are appropriate, transient, and do not cause persistent distress.  It was noted that the Veteran suggested that, given his age, he was prone to thinking a lot about the past and became emotional about his memories, often wondering if he is the last remaining soldier and feeling grateful for his life, but that this was not pathological or disordered and was likely related to known psychosocial developmental theory (Erik Erickson) where individuals in this life stage are often engaged in reflection of their life.  Individuals in this stage focus on retrospection, looking back on their lives and accomplishments.  The Veteran had talked at length about his pride in his military service and the accomplishments of his life since then.  While he became emotional, it appears to be out of sentimentality rather than distress or mental health issues.  It also appeared likely that his reported nightmares about his military experience that occurred once or twice per week were related to the increase in time spent thinking about the past and talking about the war with others.  It was noted he had minimal distress regarding these dreams, given his refusal to engage in therapy services to address them.  He had found some benefit in utilizing psychiatric medication to address his dreams and sleep concerns.  

In a June 2016 statement the Veteran asserted, in essence, that the May 2016 VA examiner improperly considered a March 2011 VA examination as support for the provided opinion.  It was noted that the March 2011 examiner had correctly reported that he avoided fireworks because they remind him of the war, but that he stated he had no avoidance mechanism.  He stated he also avoided Japanese food and culture, although he generally had no problem with Asian food and culture other than Japanese.  He stated that his dreams were distressing to him and that he had been diagnosed with a mental disorder for which he was receiving VA treatment.  

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder was not manifest during active service, that a psychosis was not manifest within one year of service, and that an acquired psychiatric disorder is not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of a continuity of psychosis symptomatology.  The Veteran is a combat veteran and his reported stressor are credible and consistent with the circumstances of his service.  The persuasive evidence of record, however, demonstrates that the Veteran has not met the criteria for a diagnosis of PTSD for any time during the appeal period.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The opinions of the March 2011 and May 2016 VA examiners are found to be persuasive.  The examiners are shown to have reviewed of the evidence of record and to have thoroughly considered the Veteran's lay statements and medical history.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In fact, the May 2016 PTSD examiner is shown to have provided a substantially complete and accurate summary of the Veteran's pertinent mental health symptom and treatment history.  Rather than relying on any one test finding or prior examination report, as has been asserted, the provided report demonstrates that the conclusions as to whether the criteria for an acquired psychiatric disorder diagnosis had been met were based upon many factors and the totality of the evidence of record.  As rationale for the conclusion that a diagnosis of PTSD was not warranted, the examiner explained that criterion C, the persistent avoidance of stimuli associated with the traumatic events, was not met noting that the Veteran and his spouse reported he talked frequently about his time in the Philippines and that he also reported having a lot of pride in his military service and enjoyment in talking about his war stories.  It was further noted that he did not meet criterion D, negative alterations in cognitions and mood associated with the trauma events, noting that he appeared to continue to be socially engaged in many enjoyable activities and to have frequent social activities that brought him joy and contentment.  He also did not appear to meet criterion E, marked alterations in arousal and reactivity related to the traumatic event, as he did not report hypervigilance or an exaggerated startle response.  It was further explained that a diagnosis of PTSD must cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, which were not manifest at that time.  

The May 2016 PTSD examiner also found the Veteran did not meet the criteria for an adjustment disorder or depression based on the information gathered, including the screening measures of record and reports as to periods of sadness when thinking back on the war that were appropriate, transient, and did not cause persistent distress.  The statement provided that the Veteran's reluctance to engage in therapy services to address distress associated with his dreams, in essence, demonstrated only a minimal level of distress is found to be supported that the evidence of record.  Although the Board finds the Veteran's statements as to his experiences and observable symptoms to be credible, an assessment as to the appropriateness of a medical diagnosis based upon these matters is a complex medical determination the nature of which the Veteran is not shown to be competent to provide.  As to the Veteran's recent report, in essence, that his reported avoidance of Japanese food and culture met criterion C for a diagnosis of PTSD, the Board finds no further development is warranted because there is no competent evidence demonstrating that the additionally required criteria D and E have been met.  Overall, the May 2016 VA examiner's opinions as to these matters are persuasive. 

Although a VA psychiatrist, Dr. M.D., is shown to have provided diagnoses including depression and PTSD, the specific application of the DSM criteria warranting such diagnoses were not identified.  In fact, in his January 2015 note Dr. M.D. stated that he was not sure the Veteran met the full criteria for a diagnosis of PTSD.  There is no indication of which criteria were believed not to have been met at that time nor upon what basis any subsequent diagnosis may have found to have met the full diagnosis criteria.  Nor is Dr. M.D. shown to have considered the opinions and findings of any other pertinent medical reports in providing his diagnoses.  While competent evidence, generally, may involve a difference of medical opinion as to the appropriateness of diagnosis, no rationale was provided in this case by Dr. M.D. that might explain any such difference from the March 2011 VA examiner's opinion.  Nor that the provided diagnoses were based upon changed circumstances or a more complete or accurate medical evaluation.  Upon review of the overall evidence of record, the Board finds the opinions of Dr. M.D. as to whether the criteria for diagnoses had been met warrant a lesser degree of probative weight.  Additionally, a February 2015 VA social worker's note providing a diagnosis of adjustment disorder without opinion as to etiology or identification of the specific criteria considered is similarly found to warrant a lesser degree of probative weight.

Consideration has also been given to the Veteran's personal assertion that he has an acquired psychiatric disorder as a result of events experienced during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Diagnoses of PTSD and depressive disorders are not matters readily amenable to mere lay opinion or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but finds there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or has acquired any medical expertise in acquired psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the persuasive medical evidence of record.  

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

Increased Rating Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

VA regulations provide a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2015).  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  

A hearing examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test using the Maryland CNC test and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).  

Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA is not precluded from interpreting the graph data from a private audiology report that otherwise meets the requirements of an examination for hearing impairment for VA purposes and converting such information into numerical data.  Kelly v. Brown, 7 Vet. App. 471 (1995).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The pertinent evidence of record shows that the Veteran has asserted that his service-connected hearing loss disability is more severely disabling than indicated by the present ratings.  He also contends that previous VA audiology examinations did not adequately address the severity of his hearing loss impairment.  In a March 2006 statement his spouse reported that he was very hard of hearing and requested that he be provided hearing aids.

VA records show service connection was established for bilateral sensorineural hearing loss in an August 2006 rating decision.  A 10 percent rating was assigned effective from March 10, 2006.  In an August 2009 statement the Veteran requested an increased rating.  He asserted that his hearing loss had gotten worse.

On VA authorized audiological evaluation in December 2009, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
65
70
56
LEFT
30
60
65
85
60

Speech audiometry (Maryland CNC) revealed speech recognition ability of 76 percent in the right ear and of 78 percent in the left ear.  It was noted that the test results revealed a stable essentially symmetric sensorineural hearing loss with reduced word understanding, bilaterally.

In his June 2010 notice of disagreement the Veteran reported that he had difficulty hearing in many life situations, such as not being able to hear a microwave "beep,", not being able to tell if his car motor was running, and not being able to hear a television unless the sound was turned up.  He stated he had difficulty understanding words at plays, speeches, or other public performances and had to sit in front at church and at service organization meetings.  He reported having difficulty discerning words in a room where several people were talking, hearing his grandchildren who spoke in high voices, and hearing high voices on the phone, radio, and television.  He expressed his belief that VA audiologic testing was deficient in evaluating his true hearing loss and that his disability was profound.  

Private audiological evaluation dated June 11, 2010, provided in graphic form, is interpreted as revealing, pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
80
75
65
LEFT
45
65
80
90
70

Speech audiometry (testing method unidentified) revealed speech recognition ability of 72 percent in the right ear and of 68 percent in the left ear.  The examiner noted that there was bilateral hearing within normal limits progressing to a profound sensorineural hearing loss.  The Veteran's hearing aids were also reprogramed.  

VA treatment records dated in October 2011 noted the prognosis for successful hearing aid use was good, but while the Veteran showed improvement with amplification there would always be word understanding problems due to the inherent nature of hearing loss.  Those problems were noted to be greater with background noise than in quiet.  

On VA authorized audiological evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
65
70
58
LEFT
30
65
65
90
62

The puretone test results were found to be valid for rating purposes.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 74 percent in the right ear and of 60 percent in the left ear.  The use of the speech discrimination score was found to be appropriate for the Veteran.  The hearing loss did not impact his ordinary conditions of daily life, including the ability to work.

A June 2012 VA rating decision granted an increased 20 percent rating for bilateral sensorineural hearing loss.  The rating assigned effective from June 27, 2011, the date VA treatment records indicated an ascertainable increase in disability.

VA treatment records dated in March 2015 noted a decline in hearing for both ears.  Word recognition was good at 88 percent, bilaterally.  An audiological evaluation dated in March 2015, provided in graphic form, is interpreted as revealing, pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
75
80
69
LEFT
50
55
70
90
66

On VA authorized audiological evaluation in April 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
65
70
59
LEFT
45
60
65
90
65

The puretone test results were found to be valid for rating purposes.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 70 percent in the right ear and of 62 percent in the left ear.  The use of the speech discrimination score was found to be appropriate for the Veteran.  The hearing loss was noted to have impacted his ordinary conditions of daily life, including the ability to work, and that he reported having difficulty hearing high pitches and jokes at meetings.

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral sensorineural hearing loss prior to June 11, 2010, was manifested by no worse than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  There was no evidence of an exceptional pattern of hearing loss.  The VA examination findings are persuasive and shown to have been based upon the requisite testing criteria.  Therefore, entitlement to a schedular rating in excess of 10 percent prior to that date is not warranted.  

The Board finds, however, that persuasive private treatment evidence demonstrates that on June 11, 2010, the Veteran's service-connected bilateral sensorineural hearing loss increased in severity and was manifested by no worse than Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear.  Although the provided private treatment reports do not identify the testing methodology employed, a review of the reported findings on that date are consistent with the subsequent VA reports indicative of an increased disability.  Applying the benefit of the doubt in the Veteran's favor, the Board finds that an increased 20 percent rating is warranted for the period from June 11, 2010.

The criteria to support a higher (30 percent) rating are not shown at any point during the appeal period.  The Board further finds that since June 27, 2011, the Veteran's service-connected bilateral sensorineural hearing loss is manifested by no worse than Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear.  There is no evidence of an exceptional pattern of hearing loss.  The available VA audiology examination findings are found to adequately demonstrate the present level of hearing disability attributable to the service-connected disability.  There has been no VA examiner certification that the use of speech discrimination tests is not appropriate in this case and none of the examination reports demonstrate puretone thresholds that would meet the criteria for rating based on exceptional patterns of hearing impairment. 

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that the Veteran's service-connected hearing loss disability results in some degree of communication impairment and limits some activities.  The October 2011 VA examiner admitted as much in his report; however, subsequent VA examiners have found the reported puretone and speech discrimination score to be valid.  Based upon the evidence of record, the Veteran's hearing loss disability is found to be not more severe than indicated by the present ratings under the conditions of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Records show service connection is established only for bilateral sensorineural hearing loss.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disability is congruent with the disability picture represented by the disability ratings assigned herein.  The examiners have noted the Veteran's manifest symptoms and impairment due to the disorder.  Although the Veteran is shown to have experienced difficulty hearing, including high pitched voices and in meetings, there is no evidence of an exceptional or unusual disability picture.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture attributable to his established service-connected disability.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.  

Finally, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC ).  See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Board notes the Veteran has not asserted, and the evidence does not indicate, that he is unable to work because of his hearing impairment and the evidence indicates he retired from employment as a truck driver based upon age.  Regarding entitlement to special monthly compensation (SMC), the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more and, as indicated, a TDIU is not warranted.  There is no lay or medical evidence the Veteran is housebound, requires aid and attendance, or that his disability results in loss of use of a limb, blindness or deafness.  38 U.S.C.A. §§ 1114(s), (l), (k) (West 2014); 38 C.F.R. § 3.350(a), (b), (i) (2015).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss prior to June 11, 2010, is denied.

Entitlement to an increased 20 percent rating, but no higher, for bilateral sensorineural hearing loss for the period from June 11, 2010, to June 27, 2011, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss is denied.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


